DETAILED ACTION
Claims 1-20 are pending for consideration following applicant’s preliminary amendment filed 7/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: A hose reel having a drum with a recess as shown in Figure 3
Species II: A hose reel having a drum with a recess as shown in Figure 10
Species III: A hose reel having a drum with a recess as shown in Figure 18
 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-5 and 11-20 appear generic.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-III lack unity of invention because even though the inventions of these groups require the technical feature of a frame, reel assembly having a drum assembly and hose fitting such that at least a portion of the fluid outlet is disposed between the axis of rotation and the drum surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu et al. (US Patent 9808839; cited by applicant).
Lui teaches a hose reel for coiling a hose, the hose reel comprising: a frame 104; and a reel 114 assembly rotatably connected to the frame about an axis of rotation (axis defined by 120), the reel assembly including a drum assembly having a drum surface (outer surface of cylinder 116) configured to receive and support the hose 102 as the drum assembly is rotated about the axis of rotation to coil the hose around the drum 146) defining a fluid outlet (the entire flow path through coupling 146 is readable as a fluid outlet from the motor pump), the hose fitting 146 configured to be connected to one end of the hose 102 to fluidly connect the hose 102 to the fluid outlet (water flows from 146 to 102), the drum assembly defining a recess in the drum surface (there is at least an opening in the drum for the penetration of 146, this opening readable as a recess; alternatively the area between the hubs provides a recess) in which the fluid outlet of the hose fitting is disposed such that at least a portion of the fluid outlet is disposed between the axis of rotation and the drum surface (at least a portion of 146 extends between the axis of rotation and the surface of the drum as shown at least by the vertical portion of 146 shown in Figure 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753